  Case 17-60029-6-dd          Doc 78       Filed 10/30/19 Entered 10/30/19 18:04:07                Desc Main
                                          Document      Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF NEW YORK
                                        UTICA DIVISION

       In re: MILLER, EDWARD V                                        §    Case No. 17-60029
              MILLER, MARGARET A                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         L. DAVID ZUBE, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $516,520.00                          Assets Exempt: $235,845.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$42,831.94            Claims Discharged
                                                       Without Payment: $0.00

 Total Expenses of Administration:$12,469.49


         3) Total gross receipts of $     56,181.48      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $      880.05 (see Exhibit 2    ), yielded net receipts of $55,301.43
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-60029-6-dd             Doc 78      Filed 10/30/19 Entered 10/30/19 18:04:07                         Desc Main
                                            Document      Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                               $0.00         $46,894.18              $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00          12,469.49         12,469.49          12,469.49

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     13,736.00          41,913.46          41,913.46         42,831.94

                                           $13,736.00        $101,277.13         $54,382.95        $55,301.43
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on January 12, 2017.
  The case was pending for 33 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 10/16/2019                 By: /s/L. DAVID ZUBE
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                Case 17-60029-6-dd                Doc 78        Filed 10/30/19 Entered 10/30/19 18:04:07                           Desc Main
                                                               Document      Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
               DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Ownership interest in EDM Realty, Inc.                                               1129-000                                   20,881.48

     Recover Debtor Paid Attorney Fees                                                    1290-000                                    2,000.00

     Settlement: equity in residence & Edgewater                                          1249-000                                   33,300.00


    TOTAL GROSS RECEIPTS                                                                                                            $56,181.48

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 MILLER, EDWARD V                                 Dividend paid 100.00% on
                                                  $880.05; Claim# SURPLUS;
                                                  Filed: $880.05; Reference:              8200-002                                     880.05

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                              $880.05
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
           1      CitiMortgage, Inc.                   4110-000            N/A                     46,894.18               0.00                   0.00


    TOTAL SECURED CLAIMS                                                          $0.00          $46,894.18               $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - L. DAVID ZUBE                       2100-000             N/A                 6,015.07           6,015.07            6,015.07

 Trustee Expenses - L. DAVID ZUBE                           2200-000             N/A                   44.10              44.10                  44.10



UST Form 101-7-TDR (10/1/2010)
           Case 17-60029-6-dd       Doc 78     Filed 10/30/19 Entered 10/30/19 18:04:07                      Desc Main
                                              Document      Page 4 of 9
 Attorney for Trustee Fees (Trustee Firm) - 3110-000             N/A               6,105.00       6,105.00         6,105.00
 L. David Zube, Esq.
 Attorney for Trustee Expenses (Trustee     3120-000             N/A                  196.58        196.58          196.58
 Firm) - L. David Zube, Esq.
 Other - Rabobank, N.A.                     2600-000             N/A                   11.01         11.01           11.01

 Other - Rabobank, N.A.                      2600-000            N/A                   32.01         32.01           32.01

 Other - Rabobank, N.A.                      2600-000            N/A                   30.97         30.97           30.97

 Other - Rabobank, N.A.                      2600-000            N/A                   15.96         15.96           15.96

 Other - Rabobank, N.A.                      2600-000            N/A                   18.79         18.79           18.79

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                  $12,469.49      $12,469.49       $12,469.49
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                              CLAIMS               CLAIMS              CLAIMS          CLAIMS
                                        TRAN.
                                                      SCHEDULED            ASSERTED            ALLOWED           PAID
                                        CODE
                                                    None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                        $0.00         $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM         CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED             CLAIMS          CLAIMS
    NO.           CLAIMANT              TRAN.           (from Form        (from Proofs of      ALLOWED           PAID
                                        CODE                6E)                Claim)
                                                    None

 TOTAL PRIORITY UNSECURED                                        $0.00                $0.00         $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM         CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED             CLAIMS          CLAIMS
    NO.           CLAIMANT              TRAN.           (from Form        (from Proofs of      ALLOWED           PAID
                                        CODE                6F)                Claim)
      2     American Express National    7100-000          N/A                   28,381.39       28,381.39        28,381.39
            Bank
      2I    American Express National    7990-000          N/A                  N/A                   0.00          621.94
            Bank
      3     PYOD, LLC its successors and 7100-000                917.00               617.82        617.82          617.82
            assigns as assignee
      3I    PYOD, LLC its successors and 7990-000          N/A                  N/A                   0.00           13.54
            assigns as assignee
      4     PYOD, LLC its successors and 7100-000            12,819.00           12,914.25       12,914.25        12,914.25
            assigns as assignee
      4I    PYOD, LLC its successors and 7990-000          N/A                  N/A                   0.00          283.00
            assigns as assignee
 TOTAL GENERAL UNSECURED                                    $13,736.00          $41,913.46      $41,913.46       $42,831.94
 CLAIMS

UST Form 101-7-TDR (10/1/2010)
                  Case 17-60029-6-dd                         Doc 78        Filed 10/30/19 Entered 10/30/19 18:04:07                                      Desc Main
                                                                          Document      Page 5 of 9
                                                                                                                                                                      Exhibit 8


                                                                                  Form 1                                                                              Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-60029                                                                     Trustee:        (520640)     L. DAVID ZUBE
Case Name:        MILLER, EDWARD V                                                        Filed (f) or Converted (c): 01/12/17 (f)
                  MILLER, MARGARET A                                                      §341(a) Meeting Date:        02/13/17
Period Ending: 10/16/19                                                                   Claims Bar Date:             10/24/18

                                1                                         2                          3                      4                5                    6

                    Asset Description                                  Petition/            Estimated Net Value         Property        Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,   Abandoned        Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a)        the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                            Remaining Assets

 1       14B Edgewater Park, Bronx, NY 10465-3504, Bronx                150,000.00                   103,105.82                                   0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 14 (See Footnote)

 2       4 Damgaard Rd, Andes, NY 13731-7164, Delaware                  210,000.00                    80,199.00                                   0.00                    FA
         Co
          Debtors' jointly owned residence; subject to
         mortgage ($47,026 per amended schedules) and to
         IRS lien against husband (filed just days before case
         filing) which, technically, encumbers the entire value of
         the property. Exemption amount is allowed amount
         per Order dated 10/03/17. (See Footnote)

 3       Checking Account: N.B.T 3759                                           0.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 4       Savings Account: N.B.T 5295                                           20.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 5       Four(4) beds                                                         500.00                      500.00                                  0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 6       Five(5) dressers                                                     500.00                      500.00                                  0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 7       Living room set                                                  1,000.00                           0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 8       Chairs                                                               450.00                      450.00                                  0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

 9       Four(4) TVs                                                      1,000.00                       1,000.00                                 0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

10       Regular clothing items for 2 people                              1,000.00                       1,000.00                                 0.00                    FA
          Orig. Asset Memo: Imported from Amended Doc#:
         21

                                                                                                                                       Printed: 10/16/2019 01:36 PM    V.14.50
                  Case 17-60029-6-dd                         Doc 78        Filed 10/30/19 Entered 10/30/19 18:04:07                                       Desc Main
                                                                          Document      Page 6 of 9
                                                                                                                                                                       Exhibit 8


                                                                                  Form 1                                                                               Page: 2

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-60029                                                                      Trustee:        (520640)     L. DAVID ZUBE
Case Name:         MILLER, EDWARD V                                                        Filed (f) or Converted (c): 01/12/17 (f)
                   MILLER, MARGARET A                                                      §341(a) Meeting Date:        02/13/17
Period Ending: 10/16/19                                                                    Claims Bar Date:             10/24/18

                                 1                                        2                            3                     4                5                    6

                    Asset Description                                  Petition/             Estimated Net Value         Property        Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,   Abandoned        Received by       Administered (FA)/
                                                                        Values             Less Liens, Exemptions,      OA=§554(a)        the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                            Remaining Assets

11       2 watches, wedding rings; miscellaneous earrings                     850.00                         0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

12       14B Edgewater Park, Bronx, NY 10465-3504, Bronx                  1,100.00                           0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

13       Int. in Ins. policies: Equitable/variable                      150,000.00                           0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

14       Unpaid compensation from Miller Mechanical Servi                       0.00                         0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

15       2000 Jeep Cherokee, 140000 miles. Entire propert                       0.00                         0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

16       2010 Ford Explorer, 105000 miles                                       0.00                         0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21 (See Footnote)

17       One(1) dog/golden doodle                                             100.00                         0.00                                  0.00                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21

18       Ownership interest in EDM Realty, Inc.                                 0.00                         0.00                             20,881.48                    FA
           Orig. Asset Memo: Imported from Amended Doc#:
         21 (See Footnote)

19       Recover Debtor Paid Attorney Fees (u)                                  0.00                         0.00                              2,000.00                    FA
           Per demand of trustee for disgorgement of attorney
         fees paid by Debtors to file case, the original firm paid
         over the entire amount.

20       Settlement: equity in residence & Edgewater (u)                        0.00                         0.00                             33,300.00                    FA

 20      Assets      Totals (Excluding unknown values)                 $516,520.00                    $186,754.82                            $56,181.48                 $0.00


      RE PROP# 1         resolved by settlement agreement with Debtors - see Asset 20; removed by amended Schedule
                        (incorrect)
      RE PROP# 2         resolved by settlement agreement with Debtors - see Asset 20


                                                                                                                                        Printed: 10/16/2019 01:36 PM    V.14.50
                Case 17-60029-6-dd                         Doc 78              Filed 10/30/19 Entered 10/30/19 18:04:07                                   Desc Main
                                                                              Document      Page 7 of 9
                                                                                                                                                                           Exhibit 8


                                                                                  Form 1                                                                                   Page: 3

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-60029                                                                   Trustee:        (520640)       L. DAVID ZUBE
Case Name:       MILLER, EDWARD V                                                       Filed (f) or Converted (c): 01/12/17 (f)
                 MILLER, MARGARET A                                                     §341(a) Meeting Date:          02/13/17
Period Ending: 10/16/19                                                                 Claims Bar Date:               10/24/18

                              1                                               2                     3                       4                   5                      6

                    Asset Description                                 Petition/          Estimated Net Value            Property           Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled     (Value Determined By Trustee,      Abandoned           Received by      Administered (FA)/
                                                                       Values          Less Liens, Exemptions,         OA=§554(a)           the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                                 Remaining Assets

     RE PROP# 16       actually a 2011; motion for relief filed and granted
     RE PROP# 18       debtor husband owns 50% of shares - real estate sold and corp. debt paid off. funds received equal
                      1/2 of balance.



     Major Activities Affecting Case Closing:

                pending 9019 motion on 5/7/19 Court Calendar; if approved, TFR to be filed

     Initial Projected Date Of Final Report (TFR):       December 31, 2018                Current Projected Date Of Final Report (TFR):       June 11, 2019 (Actual)




                                                                                                                                          Printed: 10/16/2019 01:36 PM      V.14.50
                    Case 17-60029-6-dd                    Doc 78           Filed 10/30/19 Entered 10/30/19 18:04:07                                            Desc Main
                                                                          Document      Page 8 of 9
                                                                                                                                                                               Exhibit 9


                                                                                 Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        17-60029                                                                       Trustee:            L. DAVID ZUBE (520640)
Case Name:          MILLER, EDWARD V                                                               Bank Name:          Rabobank, N.A.
                    MILLER, MARGARET A                                                             Account:            ******2766 - Checking Account
Taxpayer ID #: **-***7359                                                                          Blanket Bond:       $3,130,600.00 (per case limit)
Period Ending: 10/16/19                                                                            Separate Bond: N/A

   1            2                          3                                       4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                 T-Code              $                  $       Account Balance
06/15/18      {18}       Maureen A. Tighe - IOLA           50% ownership interest remaining proceeds          1129-000             20,881.48                               20,881.48
                                                           from sale of real property owned by EDM
                                                           Realty, Inc.
06/29/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        11.01        20,870.47
07/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        32.01        20,838.46
08/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        30.97        20,807.49
09/28/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        15.96        20,791.53
10/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        18.79        20,772.74
02/25/19      {19}       Shipkevich PLLC                   recover (disgorge) debtors' attorney fees paid     1290-000              2,000.00                               22,772.74
03/25/19      {20}       Edward V. & Margaret A. Miller    funds per Settlement Agreement - "escrow"          1249-000             33,300.00                               56,072.74
                                                           pending approval by Order
08/30/19      101        L. DAVID ZUBE                     Dividend paid 100.00% on $6,015.07, Trustee        2100-000                                    6,015.07         50,057.67
                                                           Compensation; Reference:
08/30/19      102        L. DAVID ZUBE                     Dividend paid 100.00% on $44.10, Trustee           2200-000                                        44.10        50,013.57
                                                           Expenses; Reference:
08/30/19      103        L. David Zube, Esq.               Dividend paid 100.00% on $6,105.00, Attorney       3110-000                                    6,105.00         43,908.57
                                                           for Trustee Fees (Trustee Firm); Reference:
08/30/19      104        L. David Zube, Esq.               Dividend paid 100.00% on $196.58, Attorney         3120-000                                       196.58        43,711.99
                                                           for Trustee Expenses (Trustee Firm);
                                                           Reference:
08/30/19      105        American Express National Bank    Dividend paid 100.00% on $28,381.39; Claim#        7100-000                                   28,381.39         15,330.60
                                                           2; Filed: $28,381.39; Reference:
08/30/19      106        PYOD, LLC its successors and      Dividend paid 100.00% on $617.82; Claim# 3;        7100-000                                       617.82        14,712.78
                         assigns as assignee               Filed: $617.82; Reference:
08/30/19      107        PYOD, LLC its successors and      Dividend paid 100.00% on $12,914.25; Claim#        7100-000                                   12,914.25             1,798.53
                         assigns as assignee               4; Filed: $12,914.25; Reference:
08/30/19      108        American Express National Bank    Dividend paid 100.00% on $0.00; Claim# 2I;         7990-000                                       621.94            1,176.59
                                                           Filed: $0.00; Reference:
08/30/19      109        PYOD, LLC its successors and      Dividend paid 100.00% on $0.00; Claim# 3I;         7990-000                                        13.54            1,163.05
                         assigns as assignee               Filed: $0.00; Reference:
08/30/19      110        PYOD, LLC its successors and      Dividend paid 100.00% on $0.00; Claim# 4I;         7990-000                                       283.00             880.05
                         assigns as assignee               Filed: $0.00; Reference:
08/30/19      111        MILLER, EDWARD V                  Dividend paid 100.00% on $880.05; Claim#           8200-002                                       880.05                0.00
                                                           SURPLUS; Filed: $880.05; Reference:




                                                                                                     Subtotals :                 $56,181.48             $56,181.48
{} Asset reference(s)                                                                                                                       Printed: 10/16/2019 01:36 PM        V.14.50
                    Case 17-60029-6-dd                 Doc 78        Filed 10/30/19 Entered 10/30/19 18:04:07                                            Desc Main
                                                                    Document      Page 9 of 9
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        17-60029                                                                 Trustee:            L. DAVID ZUBE (520640)
Case Name:          MILLER, EDWARD V                                                         Bank Name:          Rabobank, N.A.
                    MILLER, MARGARET A                                                       Account:            ******2766 - Checking Account
Taxpayer ID #: **-***7359                                                                    Blanket Bond:       $3,130,600.00 (per case limit)
Period Ending: 10/16/19                                                                      Separate Bond: N/A

   1            2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From             Description of Transaction              T-Code              $                  $       Account Balance

                                                                            ACCOUNT TOTALS                                   56,181.48             56,181.48               $0.00
                                                                                   Less: Bank Transfers                           0.00                   0.00
                                                                            Subtotal                                         56,181.48             56,181.48
                                                                                   Less: Payments to Debtors                                           880.05
                                                                            NET Receipts / Disbursements                   $56,181.48             $55,301.43

                              Net Receipts :        56,181.48
                    Less Payments to Debtor :          880.05                                                                  Net             Net                   Account
                                                ————————                    TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances
                                 Net Estate :      $55,301.43
                                                                            Checking # ******2766                           56,181.48              55,301.43                0.00

                                                                                                                           $56,181.48             $55,301.43               $0.00




{} Asset reference(s)                                                                                                                 Printed: 10/16/2019 01:36 PM        V.14.50
